Affirmed by unpublished Per Curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Bellamy appeals the district court’s orders denying his motion to compel and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and affirm for the reasons cited by the district court. See United States v. Bellamy, No. 4:03-cr-00474-CWH-3 (D.S.C. Aug. 9, 2013, Nov. 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.